Citation Nr: 0200690	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical &Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1972.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC, 
in pertinent part, denied entitlement to a permanent and 
total disability evaluation for PTSD, rated as 70 percent 
disabling, with entitlement to a TDIU. 

The current appeal was initially before the Board of 
Veterans' Appeals (Board) in November 2000, at which time the 
case was remanded for additional development.  The M&ROC has 
completed the requested development, and the case has been 
forwarded to the Board for further appellate review.  

The Board notes that by rating decision dated in January 
1999, the M&ROC granted entitlement to a TDIU effective from 
February 24, 1998.  The Board has recharacterized the issue 
for appellate review as reported on the title page which it 
considers to more properly reflect the benefit sought by the 
veteran on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained.

2. PTSD is currently manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

3. PTSD is not currently manifested by total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication, 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

From October 1997 to February 1998, the veteran was admitted 
to the Sheridan, Wyoming VA Medical Center (VAMC) for PTSD 
treatment.  He complained of nightmares, depression, 
flashbacks, and suicidal/homicidal thoughts.  He was 
described as cooperative during his treatment, which he 
completed with relative success.  The discharge report notes 
he interacted appropriately with the staff.  

In March 1998, the M&ROC increased the evaluation of PTSD 
from 30 percent to 70 percent, effective March 1, 1998.  

In connection with the veteran's claim for Title II 
disability benefits, he appeared for a psychological 
evaluation in July 1998, ordered by the Social Security 
Administration (SSA).  
At the examination, he described a solitary but self-
sufficient lifestyle in which he resides in a cabin he built 
in the mountains, miles away from the nearest neighbor.  He 
reported daily activities such as performing upkeep on his 
home, making his own meals, washing dishes, and clearing 
timber to enjoy the view of deer.  He said that he tries to 
keep himself busy, sometimes "working till 8:00 or 8:30."       

Also at the SSA examination, the veteran complained of 
intrusive thoughts of combat and death, nightmares, 
hypervigilance, tension, disturbed sleep, irritability, 
diminished appetite, and suicidal thoughts.  On clinical 
observation, he was adequately groomed and had a cooperative 
manner.  His mood was angry and depressed, but his speech and 
conversation were well organized.  There was no indication of 
confusion or psychotic disorganization.  The examiner 
provided a primary diagnosis of PTSD and assigned a global 
assessment of functioning (GAF) rating of 40.  

In August 1998, the SSA awarded disability benefits on the 
basis of a medical-vocational allowance.  In doing so, SSA 
specifically noted that the severity of the veteran's PTSD 
did not meet or equal the criteria for a "listed 
impairment," which would essentially warrant a finding of 
disability regardless of vocational factors.  The Psychiatric 
Review Technique Form completed in conjunction with the SSA's 
disability determination indicated moderate to marked 
functional limitations, but no extreme limitations were 
noted.

The SSA's Mental Residual Functional Capacity Form indicated 
no evidence of limitation in understanding and memory.  In 16 
of the 17 remaining questions regarding abilities related to 
concentration, adaptation, and social interaction, the 
veteran's limitations were described as none, not 
significant, or moderately limited.  

From December 1998 to January 1999, the veteran was again 
admitted to the Sheridan VAMC for treatment of PTSD.  On 
admission, he complained of anger issues, nightmares, short-
term memory loss, and sleeplessness.  A GAF rating of 45 was 
assessed.  
Mental status examination disclosed normal speech flow and 
memory, both recent and remote, intact.  Stream of mental 
activity was considered coherent, and intellectual 
functioning was deemed average.  His condition at discharge 
was described as oriented to time, place, and person.  He 
denied suicidal or depressed thoughts, and a GAF rating of 55 
was assessed.

In January 1999, the M&ROC granted entitlement to a TDIU, 
effective February 24, 1998.

In March 1999, the M&ROC denied entitlement to a permanent 
and total evaluation for PTSD with entitlement to a TDIU.

In November 2000, the Board remanded the matter for 
additional development, to include the veteran's attendance 
at a VA special psychiatric examination.

The PTSD program coordinator at the Sheridan VAMC was 
contacted in November 2000 and asked to describe the current 
severity of PTSD.  For this reason, the veteran appeared for 
a mental status examination.  On examination, he was 
cooperative and oriented but expressed concerns of 
depression, anger, irritability, and diminished 
concentration.  Citing severe PTSD symptoms, the examiner 
assigned a GAF rating of 41.      

VA conducted a psychiatric examination in April 2001.  The 
veteran appeared withdrawn, but he was alert and oriented.  
Grooming and hygiene were marginal.  No unusual behavior or 
mannerisms were noted.  He reported sleep disturbance, 
suicidal/homicidal ideation, and hypervigilance.  On 
examination, psychomotor activity appeared to be within 
normal limits.  Concentration and memory were intact, and his 
thinking was logical and goal-oriented.  There were no 
indications of a thought disorder.  The examiner opined a GAF 
of 40 was most descriptive of the veteran's current 
functioning.    
   

In June 2001, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim.  He first noted that his 
mailing address in Billings, Montana is not his residential 
address and that he only goes to Billings, Montana to pick up 
his mail and supplies, as well as visit his daughter 
occasionally.  He stated that the April 2001 examiner failed 
to consider all records of treatment from the Sheridan VAMC.  
He also stated that he was considered "not trainable" by 
Vocational Rehabilitative Services; he asserted that this 
fact is consistent with a 100 percent evaluation of PTSD.      
      
In December 2001, the veteran's representative submitted an 
informal hearing presentation in which it was acknowledged 
that the veteran did not provide additional information about 
PTSD treatment in response to the Board's remand order.  
Furthermore, the representative stated that nothing further 
could be added to the contentions and arguments already 
presented.   


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.   





Under the revised criteria, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)] (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); also cited in Richard v. 
Brown, 9 Vet. App. 266 (1996).






GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).



The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2001).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  





Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The M&ROC granted an increased evaluation for PTSD in March 
1998.  In March 1999, after the submission of additional 
evidence, the M&ROC denied a further increase.  In the rating 
decisions and statement of the case that acknowledged the 
increase, VA notified him of the information and evidence 
necessary to substantiate the claim.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

VA conducted additional development of the claim pursuant to 
the Board's November 2000 remand order.   The M&ROC also 
requested information from the veteran regarding additional 
treatment records, but he did not provide any records (other 
than duplicates) or additional information to assist VA in 
obtaining any outstanding records.  

Confirming this, the representative's December 2001 statement 
acknowledged that the veteran did not provide additional 
information about PTSD treatment in response to the Board's 
remand order.  Furthermore, the representative stated that 
nothing further could be added to the contentions and 
arguments already presented.  
Thus, there is no outstanding evidence VA was unable to 
obtain that would require notification of same.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)). 

The veteran submitted an SSA decision awarding disability 
benefits, but the Board need not request additional records 
from SSA because review of the decision awarding benefits 
demonstrates the evidence relied upon by SSA in making its 
decision is already in the claims file.  Given the possible 
existence of other records relied upon by SSA, the Board 
notes that such records would be, at the very least, 
unrelated to the current level of severity of PTSD.  

Moreover, any additional records considered by the SSA led 
them to a determination to award disability benefits only on 
the basis of a combination of his adverse medical and 
vocational profile, rather than on medical issues alone; the 
evidence apparently showed no "extreme" functional 
limitations, according to SSA's forms.  Indeed, given the 
current 70 percent evaluation, SSA's decision forms adversely 
affect his claim.  Ultimately, the Board finds no evidence to 
suggest SSA relied on evidence not currently in the claims 
file.  To be sure, any outstanding SSA records are not 
relevant to the claim for the reasons stated, such that VA is 
not required to request them.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).

The veteran has been notified of his procedural and appellate 
rights.  The M&ROC has also provided him with notice of the 
laws and regulations pertaining to an increased evaluation.  
The Board notes that during the appeal process, he has 
exercised nearly all of his appellate rights.  

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by 
both his June 2001 Statement in Support of Claim and his 
representative's submission of informal hearing 
presentations.  

Pursuant to the Board's November 2000 remand order, VA 
conducted a PTSD examination in April 2001.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  
The results of this examination have since been associated 
with the claims file and adequately presents the current 
level of disability, such that reexamination is not required.  
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95. 

The veteran has contended the April 2001 examiner failed to 
review all of his treatment records from the Sheridan VAMC.  
The examiner, however, stated he reviewed evidence of 
treatment from the Sheridan VAMC from October 1997 to 
February 1998.  The examiner noted that although he did not 
have the records of the December 1998 PTSD admission, he 
reviewed the November 2000 evaluation from the Sheridan VAMC.  
As the Sheridan VAMC's findings regarding PTSD severity were 
similar for all treatment periods, the Board finds there is 
no adverse impact on his claim from the examiner not having 
reviewed the December 1998 admission records.    

In sum, the Board has evaluated the veteran's claim in light 
of the duty to assist and notice provisions of the VCAA, and 
finds that all relevant provisions have been met considering 
the facts of this case, as set forth.  The Board finds that 
the duty to assist in the collection of evidence has been 
completed as defined in the new regulations, and no 
additional notification from VA prior to adjudication is 
necessary. 

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to him under this new law.  The 
Board has been afforded the opportunity to apply the VCAA 
pursuant to the new implementing regulations and the Court's 
recent interpretation of the law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the M&ROC under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Increased Evaluation

The Board notes that effective November 7, 1996, the VA 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
mental disorders, including PTSD.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  Since the current 
claim for an increased evaluation was filed after the change 
in regulations for evaluating PTSD, there is no Karnas 
scenario in the present case, which would require 
consideration of both the old and new regulations.  

For the purpose of reconciling the current denial of a 100 
percent evaluation for PTSD with the January 1999 award of a 
TDIU, the Board nevertheless finds a brief discussion of the 
prior regulations appropriate. 

With respect to the evaluation of psychoneurotic disorders, 
such as PTSD, the prior regulations placed great emphasis on 
employment-related symptomatology.  Before November 7, 1996, 
the VA Schedule read, in pertinent part, as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70%  Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) (emphasis added).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity (emphasis added).  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency (emphasis added).  Id. 

Accordingly, the Court has held that an award of a TDIU based 
solely on PTSD would require the Board to award (under the 
prior regulations) 100 percent service connection under 
Diagnostic Code 9411.  Richard v. Brown, 9 Vet. App. 266 
(1996).  

The current regulations, however, require total occupational 
and social impairment for a 100 percent evaluation.  
Moreover, such impairment must be due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.    

The Board is therefore of the opinion that, under the current 
regulations, an award of a TDIU does not necessarily require 
the Board, under Richard, supra, to award a 100 percent 
evaluation for PTSD.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

In this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 70 percent.  
The probative evidence of record does not show PTSD symptoms 
consistent with the a total disability evaluation.  The 
veteran does not have total occupational and social 
impairment due to symptoms listed at 38 C.F.R. § 4.130.  

The competent and probative evidence shows no gross 
impairment in thought processes or communication.  At the SSA 
examination, the veteran's speech and conversation were well 
organized, and he showed no evidence of confusion or 
psychotic disorganization.  The January 1999 discharge 
examination indicated normal speech flow with coherent mental 
activity.  The April 2001 examination noted logical, goal-
oriented thinking, with no indication of a thought disorder.

The competent and probative evidence does not show persistent 
delusions or hallucinations.  Throughout his treatment and 
examinations, the veteran has not complained of persistent 
delusions or hallucinations, instead reporting - with some 
degree of consistency - suicidal ideation, sleep disturbance, 
nightmares, flashbacks, and irritability. 

The competent and probative evidence does not show the 
veteran is in persistent danger of hurting himself or others; 
nor does the evidence show any grossly inappropriate 
behavior.  He complains of suicidal and homicidal ideation, 
but these complaints are not persistent, and there is no 
indication he has ever acted on these thoughts.  Discharge 
reports state he interacts appropriately/cooperatively with 
treatment staff, and intellectual functioning is consistently 
deemed average or within normal limits.  
Although he lives a rather solitary lifestyle by choice, 
there is no indication it is grossly inappropriate, 
particularly considering his reported activities of daily 
living, as discussed below.   

The competent and probative evidence does not show 
intermittent inability to perform activities of daily living.  
As stated, the veteran lives alone and evidences self-
sufficiency well above the average person.  He built his own 
home, where he reports to cook and clean for himself.  
Personal hygiene has been described by examiners as ranging 
from marginal to well groomed.  He owns a truck, which he 
drives to treatment facilities.  He also drives to Billings, 
Montana to visit his daughter and pick up his mail, which 
includes bills he apparently pays on time.  He has always 
been considered able to manage his funds.    

The competent and probative evidence does not show 
disorientation to time or place or memory loss for names of 
relatives, occupation, or own name.  Examinations have 
repeatedly described the veteran as alert and oriented to 
time, place, person.  Also, several examiners have opined he 
is a good historian of his medical and personal history, 
relating details of treatment and various jobs held.  Mental 
status examinations have also shown concentration, recent 
memory, and remote memory consistently intact.  The SSA 
specifically found no evidence of limitation in understanding 
and memory.

During the relevant period, treatment records disclose GAF 
ratings of 40 to 55.  The lowest GAF score of 40 is 
consistent with findings such as illogical, obscure, or 
irrelevant speech.  This is consistent with a 70 percent 
evaluation.  The higher GAF ratings of 41, 45, and 55 in the 
record are consistent with symptoms compatible with a 50 
percent or 70 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Symptoms such as delusions, 
hallucinations, and grossly inappropriate behavior are 
associated with a GAF rating of 21 to 30; the record contains 
no such assessment.   


The veteran has also contended that the very fact he was 
considered "not trainable" by Vocational Rehabilitative 
Services should warrant a permanent and total disability 
evaluation.  Such vocational evidence, however, is far more 
conclusive of extra-schedular entitlement.  In this regard, 
the Board reiterates he has been granted a TDIU. See 
38 C.F.R. § 4.16(b) (2001).  

Here, the Board also notes that the veteran can provide 
information regarding any symptoms he has experienced, but he 
cannot offer an opinion as to etiology or causation because 
he lacks the competence to make medical conclusions reserved 
to medical professionals.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Similarly, the Board cannot supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although SSA disability decisions are certainly not 
controlling, that agency's determination regarding the 
veteran's disability status, and the reasons for that 
determination, are certainly pertinent.  Masors v. Derwinski, 
2 Vet. App.181, 188 (1992).  In this case, however, the SSA 
decision is probative insofar as it weighs against his claim.  
The SSA determined that he was disabled as a result of both 
medical and vocational limitations.  Moreover, the SSA mental 
examination forms document limited to moderate functional 
limitations.

The current level of disability does not warrant an increased 
evaluation.  The competent evidence of record fails to 
document total occupational and social impairment in most 
areas of functioning, let alone the symptomatology necessary 
for a 100 percent evaluation.  As discussed, the evidence 
presents few symptoms, if any, consistent with a 100 percent 
evaluation.  

As the criteria for the next higher evaluation of 100 percent 
for PTSD have not been met, the Board finds that an 
evaluation in excess of 70 percent is not warranted.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the severity of 
PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim.  See Gilbert, supra; 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an evaluation in excess of 70 percent for for 
PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

